[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
With respect to the two MAI appraisals, the court cannot reconcile the analyses used in the Comparative Sales Approach employed by the experts. Further evidence and argument is required for the enlightenment of the court. Specifically, an explanation is required as to why site value is added to the rate per square foot of building in one report and not in the order.
Accordingly, the parties are ordered to agree on several dates for a further hearing at which the court will hear further testimony from the appraisers, will receive any supplemental appraisal reports which a party may wish to submit, and any supplemental briefs. The scope of the evidence should be limited to the Comparative Sales Approach unless the evidence is necessary for explanatory purposes.
The dates should be submitted to the Case Flow office after which a date and time certain will be scheduled.
So Ordered.
D'ANDREA, J.